 



Exhibit 10.1

               
 
     
EXECUTIVE EMPLOYMENT AGREEMENT
    (HYPERION LOGO) [f09992f0999200.gif]
 
                     

                     
Employee Name:
  Effective Date:   Offer Letter Date (if any) :    
Heidi Melin
  June 13, 2005   May 24, 2005    
 
                 
Position (title) :
  Supervisor (title) :        
Chief Marketing Officer
  Godfrey Sullivan        
 
                  Employment (briefly describe nature of position) :        
Responsible for all aspects of the marketing operations of Hyperion.    
 
                 
Base Salary:
  Bonus Percentage:   Continuation Period:    
Two hundred sixty thousand dollars
  Sixty percent (60%)   Twelve (12) months    
($260,000.00)
           
 
                 
Additional Benefits (if any) :
            1. Four (4) weeks of vacation per year, provided that no more than
two (2) weeks of vacation shall continue to accrue into subsequent years.    
 
            2. Reimbursement for the reasonable and customary cost of an annual
physical examination.    
 
            3. A stock option for seventy thousand (70,000) shares of Hyperion
common stock according to the terms of the offer letter with the Offer Letter
Date, the Hyperion 2004 Equity Incentive Plan, and the Hyperion 2004 Equity
Incentive Plan grant document.    
 
            4. A grant of ten thousand (10,000) shares of restricted common
stock according to the terms of the offer letter with the Offer Letter Date, the
Hyperion 2004 Equity Incentive Plan, and the Hyperion Restricted Stock Grant
Agreement.    
 
                 
Additional Terms (if any) :
           
None.
           
 
               

This Executive Employment Agreement (“Agreement”) is entered into as of the
effective date (“Effective Date”) specified above, by and between Hyperion
Solutions Corporation, with offices at 5450 Great America Parkway, Santa Clara,
California 95054 (“Hyperion”) and the executive employee (“Employee”) specified
above.

1. Duties and Scope of Employment

a. Subject to the terms of this Agreement, Hyperion agrees to employ Employee in
the position (“Position”) specified in above, or in such other position as
Hyperion subsequently may assign to Employee, to perform the duties of the
Position (“Employment”) specified above, or such duties as Hyperion subsequently
may assign to Employee. Employee shall report to the supervisor (“Supervisor”)
specified above, or to such other person as Hyperion subsequently may determine.

b. During the term of Employee’s Employment, Employee shall devote Employee’s
full business efforts and time to Hyperion. Additionally, during the term of
Employee’s Employment, without the prior written approval of Hyperion (which
shall not be unreasonably withheld), Employee shall not render services in any
capacity to any other person or entity, and shall not act as a sole proprietor,
partner or managing member of any other entity, or as a shareholder owning more
than one percent (1%) of the stock of any other corporation or entity. The
foregoing, however, shall not preclude Employee from engaging in reasonable
community, school or charitable activities.

               
Executive Employment Agreement (v.12.1 5/05) – Hyperion Confidential
    Page 1 of 6

 



--------------------------------------------------------------------------------



 



c. Employee shall comply with Hyperion’s policies and rules, as they may be in
effect from time to time, during the term of Employee’s Employment.

d. Employee represents and warrants to Hyperion, to the best of Employee’s
knowledge and belief, that Employee is under no obligation or commitment,
whether contractual or otherwise, that is inconsistent with Employee’s
obligations under this Agreement. Employee represents and warrants to Hyperion,
to the best of Employee’s knowledge and belief, that Employee’s Employment with
Hyperion will not require the use, or disclosure, of any trade secrets or other
proprietary information or intellectual property in which Employee, or any other
person, has any right, title or interest, and that Employee’s Employment by
Hyperion, as contemplated by this Agreement, will not infringe or violate the
rights of any other person or entity. Employee represents and warrants to
Hyperion, to the best of Employee’s knowledge and belief, that Employee has
returned all property and confidential information belonging to any prior
employer.

2. Compensation

a. Hyperion shall pay Employee, as compensation for Employee’s services, a base
salary at a gross annual rate of not less than the base salary (“Base Salary”)
specified above. Such Base Salary shall be payable in accordance with Hyperion’s
standard payroll procedures. The Base Salary, together with any increases in
such compensation that Hyperion may grant from time to time, shall be referred
to as the base compensation (“Base Compensation”).

b. As described in the offer letter with the date (“Offer Letter Date”)
specified above, Employee shall be eligible to receive an annual incentive bonus
(“Incentive Bonus”) with a target amount equal to the bonus percentage (“Bonus
Percentage”) specified above, of Employee’s Base Compensation. Such bonus (if
any) shall be awarded based on objective or subjective criteria established in
advance by Hyperion’s board of directors or its compensation committee. The
determinations of the board or such committee with respect to such bonus shall
be final and binding.

c. During the term of Employee’s Employment, Employee shall be eligible to
participate in any employee benefit plans maintained by Hyperion for similarly
situated employees, subject in each case to the generally applicable terms and
conditions of the plan in question, and to the determinations of any person or
committee administering such plan. In addition to the foregoing benefits,
Employee shall be entitled to the additional benefits (“Additional Benefits”)
specified above, if any.

d. During the term of Employee’s Employment, Employee shall be authorized to
incur necessary and reasonable travel, entertainment and other business expenses
in connection with Employee’s duties hereunder. Hyperion shall reimburse
Employee for such expenses upon presentation of an itemized account and
appropriate supporting documentation, all in accordance with Hyperion’s
generally applicable policies. Any single expenditure in excess of ten thousand
dollars ($10,000.00) shall require the prior approval of Hyperion’s Chief
Executive Officer, President or Chief Financial Officer.

3. Termination

a. Employee may terminate Employee’s Employment at any time and for any reason
(or no reason) by giving Hyperion thirty (30) days advance written notice.
Hyperion may terminate Employee’s Employment at any time and for any reason (or
no reason), and with or without cause, by giving Employee thirty (30) days
advance written notice.

b. Hyperion may also terminate Employee’s Employment due to Employee’s permanent
disability, by giving Employee notice in writing. Permanent disability shall
mean that Employee, at the time notice is given, has failed to perform
Employee’s duties under this Agreement for sixty (60), or more consecutive days,
or for ninety (90), or more days, during any twelve (12) month period, as the
result of Employee’s incapacity due to physical or mental injury, disability or
illness, and which Hyperion is unable to accommodate reasonably without undue
hardship. Employee’s Employment shall terminate automatically in the event of
Employee’s death.

c. Unless otherwise provided for herein, upon the termination of Employee’s
Employment pursuant to this section, Employee shall only be entitled to the
compensation, benefits and reimbursements described in section 2 for the period
preceding the effective date of the termination. A prorated bonus shall be
payable (at the Employee’s target bonus rate) through the effective date of the
termination. The payments under this Agreement shall fully discharge all
responsibilities of Hyperion to Employee. The termination of this Agreement
shall not limit or otherwise affect Employee’s obligations under section 4.

d. Any other provision of this Agreement notwithstanding, subsections e and f,
below, shall not apply unless Employee has executed a general release (in a form
prescribed by Hyperion, such as the current Termination Release Agreement
available from the Hyperion legal department) of all known and unknown claims
that Employee may then have against Hyperion or persons affiliated with
Hyperion. Such release shall include, among other things, an agreement not to
prosecute any legal action or other proceeding based upon any of such claims.
Employee acknowledges that such release may provide that in the event of a
breach by Employee of the terms of the release, or of Employee’s obligations
under section 4 hereof, Hyperion shall be entitled to recover from Employee all
amounts paid under subsections e and f of this section, as well as all
litigation costs (including attorneys’ fees and expenses) incurred by Hyperion
in connection with such breach.

               
Executive Employment Agreement (v.12.1 5/05) —Hyperion Confidential
    Page 2 of 6

 



--------------------------------------------------------------------------------



 



e. If:

i. Hyperion terminates Employee’s Employment for any reason other than permanent
disability, or cause, as defined below;


ii. Hyperion was subject to a change in ownership and/or control, as defined
below, during the term of this Agreement and:

1/ Hyperion terminates Employee’s Employment for any reason other than permanent
disability, or cause, as defined below, within three (3) months prior to, or
within twelve (12) months thereafter, such a change in ownership and/or control;


2/ Employee resigns for good reason, as defined below, within twelve (12) months
thereafter such, a change in ownership and/or control;

then, for the continuation period (“Continuation Period”) specified above,
following Employee’s termination, Hyperion shall pay Employee Employee’s Base
Compensation, at the rate in effect at the time of the termination of Employment
in accordance with Hyperion’s standard payroll procedures, and continue the
coverage of Employee, and Employee’s dependents (if applicable), under the
health benefit plans in effect at the time of the termination. To the extent
that such plans or the insurance contracts or provider agreements associated
with such plans do not permit the extension of Employee’s coverage following the
termination of Employee’s active employment, Hyperion shall pay Employee cash in
an amount equal to the cost to Hyperion of the coverage that cannot be provided.
If Employee elects to continue Employee’s health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), following Employee’s
termination, then the date of the “qualifying event” for purposes of COBRA shall
be Employee’s last day of active employment. Upon a termination as defined in
this subsection 3(e)(ii), all of Employee’s unvested stock options, restricted
stock, restricted stock units, or other similar forms of equity compensation,
shall immediately vest or otherwise become fully available to the Employee.




f.   Termination for cause means:

i. Employee’s failure to perform, in a material fashion, one or more reasonable
and lawful duties assigned to Employee by Hyperion under this Agreement, if such
failure continues for seven (7) days or more after Hyperion has given Employee
written notice describing such failure and advising Employee of the consequences
of such failure under this Agreement, provided that such notice shall be
required only with respect to the first such failure;

ii. Employee’s material misconduct relating to Hyperion’s affairs, if such
misconduct continues for seven (7) days or more after Hyperion has given
Employee written notice describing such misconduct and advising Employee of the
consequences of such misconduct under this Agreement, provided that such notice
shall be required only with respect to the first occurrence of such misconduct,
provided further there shall be no requirement that the misconduct continue for
seven (7) days or more with respect to acts for which an employee’s employment
is specifically terminable under Hyperion’s policies and procedures applicable
to all employees;

iii. Employee’s conviction of, or a plea of guilty or no contest to, a felony,
or a misdemeanor which calls into question Employee’s honesty, under the laws of
any country, including the United States, or any state thereof;

iv. any breach of this Agreement, the employee agreement, relating to
confidential information and intellectual property rights, between Employee and
Hyperion;

v. threats or acts, of violence or harassment, directed at any present, former
or prospective employee, independent contractor, vendor, customer or business
partner of Hyperion; or

vi. fraud or embezzlement involving the assets of Hyperion or its affiliates,
customers or suppliers.

Termination for cause hereunder shall be deemed to be termination for misconduct
under Hyperion’s stock option plans and related agreements.



g.   A change in ownership and/or control means:



  i.   a change in ownership or control of Hyperion effected through either of
the following actions:

1/ the acquisition, directly or indirectly, by any person or related group of
persons (other than Hyperion, or a person that directly or indirectly controls,
is controlled by, or is under common control with, Hyperion), of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
Hyperion’s outstanding securities pursuant to a tender or exchange offer made
directly to Hyperion’s stockholders which the Hyperion board of directors does
not recommend such stockholders to accept; or


2/ a change in the composition of the board over a period of thirty-six (36)
consecutive months, or less, such that a majority of board members ceases, by
reason of one or more contested elections for board membership, to be comprised
of individuals who either have been board members continuously since the
beginning of such period, or have been elected or nominated for election as
board members during such period by at least a majority of the board members who
were still in office at the time the board approved such election or nomination;
or



  ii.   either of the following stockholder-approved transactions to which
Hyperion is a party:

               
Executive Employment Agreement (v.12.1 5/05) —Hyperion Confidential
    Page 3 of 6

 



--------------------------------------------------------------------------------



 



1/ a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of Hyperion’s outstanding
securities are transferred to a person, or persons or entity different from the
persons or entities holding those securities immediately prior to such
transaction; or


2/ the sale, transfer or other disposition of all or substantially all of
Hyperion’s assets in complete liquidation or dissolution of Hyperion.



h.   Good reason means:

i. a change in Employee’s position with Hyperion which materially reduces
Employee’s level of responsibility in effect immediately prior to the change of
ownership and/or control;

ii. a reduction in Employee’s level of compensation (including Base Salary,
benefits and participation in corporate-performance based bonus or incentive
programs) in effect immediately prior to the change of ownership and/or control
by more than fifteen percent (15%); or

iii. a relocation of Employee’s place of employment prior to the change of
ownership and/or control by more than fifty (50) miles;

provided and only if such change, reduction or relocation is effected by
Hyperion without Employee’s consent.

4. Employee’s Covenants

a. From the Effective Date of this Agreement and continuing until the second
(2nd) anniversary of Employee’s termination, Employee shall not interfere with
the business of Hyperion by, directly or indirectly, personally or through
others, soliciting or attempting to solicit, on Employee’s own behalf or on
behalf of any other person or entity, the employment of any employee of
Hyperion, or any of Hyperion’s affiliates. During this period, Employee shall
not encourage or induce, or take any action that has the effect of encouraging
or inducing, any employee of Hyperion, or any of Hyperion’s corporate
affiliates, to terminate that employee’s employment.

b. For a period of one (1) year following Employee’s termination, Employee shall
not hire, or assist any other person in hiring, any person who was an employee
of Hyperion on the date of Employee’s termination, to work at Employee’s new
place of employment in a position that reports either directly to Employee, or
to any other person who reports directly to Employee.

c. The parties agree that information relating to the identities, key contact
personnel, preferences, needs and circumstances of Hyperion’s customers are
trade secrets belonging to Hyperion that are, and necessarily will be, used by
Employee, during Employee’s Employment, in the solicitation of business from
Hyperion’s customers. As a result, from the Effective Date of this Agreement and
continuing until the second (2nd) anniversary of Employee’s termination,
Employee shall not, directly or indirectly, personally or through others,
solicit, or attempt to solicit (on Employee’s own behalf or on behalf of any
other person or entity), the business of any customer, or prospective customer,
of Hyperion, or of any of Hyperion’s affiliates, for services or products
similar to those sold by Hyperion. Prospective customer means any person or
entity whom Employee was involved in contacting or soliciting to become a
customer during the six (6) month period prior to Employee’s termination.

d. Employee has entered into an employee agreement, relating to confidential
information and intellectual property rights, with Hyperion, which is
incorporated herein by reference, and survives the termination or expiration of
this Agreement. Given the nature of Employee’s Position, the parties agree that
from Employee’s termination until the third (3rd) anniversary of such date, it
would be practically impossible for Employee to work in a position similar to
Employee’s Position with Hyperion, doing similar tasks involved with Employee’s
Employment with Hyperion, for certain companies, including their subsidiaries
and affiliates, that provide services or products that are similar to those of
Hyperion, without disclosing Hyperion’s trade secrets. A list of such companies,
which may be amended from time to time by written notice of Hyperion, is
attached hereto as Schedule A.

e. The state of California has certain statutory and common law restrictions on
non-competition agreements between employers and employees, and it is not the
intent of Hyperion to violate or circumvent those restrictions. However, to the
extent that Employee resides and Employee’s principal place of employment is
outside of the state of California, then during the period from the Effective
Date of this Agreement and continuing until the second (2nd) anniversary of
Employee’s termination, Employee shall not, directly or indirectly (other than
on behalf of Hyperion or with Hyperion’s prior written consent), engage in any
competitive business activity, as defined below, in any of the locations listed
in Schedule B, attached hereto. If conditions of subsection 3.e apply, the
foregoing two (2) year period shall be reduced to one (1) year. Competitive
business activity means:

i. engaging in, or managing or directing persons engaged in, any business in
which Hyperion, or any of Hyperion’s affiliates, is engaged at the time of
Employee’s termination, whether independently or as an employee, agent,
consultant, advisor, independent contractor, proprietor, partner, officer,
director or otherwise; or


ii. acquiring, having an ownership interest in, participating in the financing,
operation, management or control of, any entity that derives more than fifteen
percent (15%) of its gross revenues from any business in which

               
Executive Employment Agreement (v.12.1 5/05) —Hyperion Confidential
    Page 4 of 6

 



--------------------------------------------------------------------------------



 



Hyperion, or any of Hyperion’s affiliates, is engaged at the time of Employee’s
termination, except for the ownership of one percent (1%), or less, of any
entity whose securities are freely tradable on an established market.

f. Commencing on Employee’s termination and continuing thereafter, Employee
shall not directly or indirectly, personally or through others, disparage
Hyperion, or any of its predecessors, any of their products or services, any of
Hyperion’s current or former officers, directors or employees, nor make or
solicit any comments, statements, or the like to the media, on the internet, or
to others that may be considered derogatory or detrimental to the good name or
business reputation of any of the foregoing parties and entities.

g. Employee acknowledges and agrees that Employee’s failure to perform any of
Employee’s covenants in this section would cause irreparable injury to Hyperion,
and cause damages to Hyperion that would be difficult or impossible to ascertain
or quantify. Accordingly, without limiting any other remedies that may be
available with respect to any breach of this Agreement, Employee consents to the
entry of an injunction (without bond) to restrain any breach of this section.

h. The covenants in this section shall survive any termination or expiration of
this Agreement, and the termination of Employee’s Employment with Hyperion, for
any reason.

5. General

a. Hyperion may assign its rights under this Agreement to any entity that
assumes Hyperion’s obligations hereunder in connection with any sale or transfer
of all or a substantial portion of Hyperion’s assets to such entity, and such an
assignment shall be binding upon any successor (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of Hyperion’s business and/or assets. This Agreement
and all rights and obligations of Employee hereunder are personal to Employee
and may not be transferred or assigned by Employee at any time. However, subject
to the forgoing and where expressly permitted under this Agreement, all rights
of Employee hereunder shall inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

b. The validity, performance and construction of this Agreement shall be
governed by the laws of the State of California, USA (excluding its conflict of
laws provisions). Santa Clara County, California shall be the appropriate venue
and jurisdiction for the resolution of disputes hereunder.

c. All notices or communications to be given under this Agreement shall be in
writing and shall be deemed delivered upon hand delivery, upon delivery by a
courier service, upon acknowledged facsimile communication, or three (3) days
after deposit in the United States mail, postage prepaid, by certified,
registered or first class mail. In the case of Employee, notices shall be
addressed to Employee at the home address provided by Employee, or which
Employee most recently communicated to Hyperion in writing, and in the case of
Hyperion, notices shall be addressed to its corporate headquarters and directed
to the attention of the general counsel.

d. All payments made under this Agreement shall be subject to reduction to
reflect taxes or other charges required to be withheld by law.

e. In the event that any provision of this Agreement is prohibited by any law
governing its construction, performance or enforcement, such provision shall be
ineffective to the extent of such prohibition without invalidating thereby any
of the remaining provisions of the Agreement. The captions of sections herein
are intended for convenience only, and the same shall not be interpretive of the
content of such section.

f. In the event of any dispute or claim relating to or arising out of Employee’s
employment relationship with Hyperion, this Agreement, or the termination of
Employee’s employment with Hyperion, for any reason (including, but not limited
to, any claims of breach of contract, wrongful termination or age, sex, race,
national origin, disability or other discrimination or harassment), the parties
agree that all such disputes shall be fully, finally and exclusively resolved by
binding arbitration to the fullest extent permitted by law. The arbitration will
be conducted in accordance with the American Arbitration Association’s “National
Rules for the Resolution of Employment Disputes” then in effect. EMPLOYEE AND
HYPERION HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO HAVE ANY AND ALL DISPUTES OR
CLAIMS ADJUDICATED IN COURT OR BEFORE ANY ADMINISTRATIVE AGENCY, OR TRIED IN
COURT OR BEFORE ANY ADMINISTRATIVE AGENCY, JUDGE OR JURY.

g. The terms and conditions of this Agreement may not be superseded, modified,
or amended except in writing which states that it is such a modification, signed
by Employee and an authorized officer of Hyperion (other than Employee). No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

h. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

i. This Agreement, including any additional terms (“Additional Terms”) specified
above, Schedules A and B, the employee agreement (relating to confidential
information and intellectual property rights), and the offer letter with the
Offer Letter Date, constitute the entire agreement between the parties as to the
subject matter hereof, and supersede and replace all

               
Executive Employment Agreement (v.12.1 5/05) —Hyperion Confidential
    Page 5 of 6

 



--------------------------------------------------------------------------------



 



prior or contemporaneous agreements, written or oral, regarding such subject
matter. In the event of any conflict between the terms of these documents, the
terms of this Agreement, unless expressly provided herein, shall have
precedence. Any conflict between any Hyperion equity incentive plan and this
Agreement shall be resolved in favor of this Agreement.

     
Accepted and Agreed:
   
 
   
Hyperion Solutions Corporation
  Employee
 
   
By:
   
 
   
signature of authorized representative
  signature
 
   
Godfrey Sullivan
  Heidi Melin
 
   
printed name
  printed name
 
   
President and CEO
   
 
   
title
   

               
Executive Employment Agreement (v.12.1 5/05) —Hyperion Confidential
    Page 6 of 6

 